—In an action for a judgment declaring that the plaintiff has no duty to defend and indemnify the defendants Yves Descorbeth and Yanick Requiere in an action commenced by the defendant Rose Marie Roger, as Administratrix of the Estate of Margareth D. Gourgue, a/k/a Margareth Dure against the defendants Yves Descorbeth and Yanick Requiere in the Supreme Court, Queens County, under Index No. 15847/98, *438the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Oliver, J.), entered July 28, 1999, as, upon reargument, denied its cross motion for summary judgment against the defendant Rose Marie Roger, as Administratrix of the Estate of Margareth D. Gourgue, a/k/a Margareth Dure.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the plaintiffs motion for summary judgment. There are issues of fact as to the applicability of the “business activities” exclusion in the homeowners’ policy at issue (see, Hanover Ins. Co. v Cowan, 172 AD2d 490; Allstate Ins. Co. v Noorhassan, 158 AD2d 638).
The plaintiffs remaining contentions are without merit. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.